DETAILED ACTION
	This action is in response to the initial filing filed on January 8, 2021.  Claims 1-19 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  The term “the item” lacks antecedent basis in line 3.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1, 10, and 11 recite the limitations, "receiving data packets from a plurality of Internet of Things (loT) tags, wherein each of the loT tags is attached to a product; extracting a frequency word from each of the plurality of loT tags; analyzing each of the extracted frequency words to detect a pick-up event associated with each loT tag; and determining analytics related to an interest in the product based on the detected pick-up events pick-up event associated with each loT tag.”
The recited claim limitations, “receiving data packets from a plurality of Internet of Things (loT) tags, wherein each of the loT tags is attached to a product; extracting a frequency word from each of the plurality of loT tags; analyzing each of the extracted frequency words to detect a pick-up event associated with each loT tag; and determining analytics related to an interest in the product based on the detected pick-up events pick-up event associated with each loT tag.” are directed to the abstract idea mental processes such as observation, evaluation, and judgment.  Specifically, the limitations are directed to observing interaction and evaluating data associated with a product to determine whether to provide a promotion.     






 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, independent method claim 1 does not recite a machine or device (e.g., receiving by a server, analyzing by the server, etc.) performing steps associated with the invention.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “Fig. 5 is an example schematic diagram of the server 105 according to an embodiment. The server 105 includes a processing circuitry 510 coupled to a memory 520, a storage 530, and a network interface 540. In an embodiment, the components of the server 105 may be communicatively connected via a bus 550.” (paragraph 0073 of applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-19 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of internet of things tags, nontransitory computer readable medium, processing circuitry, memory are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-9 and 12-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2, 8-9, 12, and 18-19 recite a plurality of iot tags, which do not amount to significantly more than the judicial exception. Dependent claims 2-9 and 12-19 do not recite additional elements that amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay et al. US Publication 20200126125 A1 in view of DeLuca US Publication 20200134652 A1.
Claims 1, 10, and 11:
	As per claims 1, 10, and 11, Sanjay teaches the method, nontransitory computer readable medium, and system comprising:
extracting a frequency word from each of the plurality of loT tags (paragraphs 0029, 0031-0032, 0046 “Also as depicted in FIG. 1B, in embodiments, the customer interest monitoring device 150C may include an RF detector 154C. Customer interest monitoring device 150C generates and communicates information and/or data representative of the RF data provided by the RF tag 158 attached to the respective product of interest to the consumer to the targeted offer distribution circuitry 160. Based on changes in the RF data as customers interact with the RF-tagged products 136, the targeted offer distribution circuitry 160 is able to detect customer interest and/or interaction with one or more products 136. Upon detecting such interest, the targeted offer distribution circuitry 160 generates and communicates a targeted offer or directed advertising to the output device proximate the location of the customer 102 or to a device 170 carried or possessed by the customer 102.”; “A customer interest monitoring device 150C that includes a radio frequency (RF) detector 154C monitors products 134D-134n disposed in the lowermost shelf 132C. Each of products 134D-134n contains or carries a respective tag 138D-138n capable of continuously, intermittently, periodically, or aperiodically emitting an RF signal that is logically associated with and uniquely identifies the product 134, and which is detectable by the RF detector 154C.”; “The RF detector 154C may include one or more passive antennas, one or more active readers or interrogators, or any combination thereof. The RF detector 154C communicates information and/or data representative of the received RF data (e.g., received signal strength indicator (RSSI), phase, frequency and timestamp) obtained by the RF detector 154C. Some or all of the products 134D-134n include an RF emitter 138D-138n that is logically associated and uniquely identifies the respective product 134 to which it is attached. When the RF-tagged products 134 remain stationary (e.g., when the products 134 remain untouched on the shelf 132C), the RF data obtained by the RF detector 154C remains relatively consistent. However, when one of the RF-tagged products 134 is moved or displaced (e.g., picked up by a customer 102), the RF data as detected by the RF detector 154C will change. In embodiments, the RF detector 154C may detect and identify which of the RF tagged products 134 on shelf 132C has been displaced.” and “For example, the RF detector 154C may include a radio frequency identification (RFID) interrogator and each of the products 134 may include a passive RFID tag 138 that, when excited by the RFID interrogator 154C emits a signal containing a unique identifier logically associated with the product 134 to which the RFID tag 138 is attached. As a customer 102 interacts with the product 134, one or more parameters (e.g., the signal strength) of the signal emitted by the RFID tag 138 attached to the product will change. This change in one or more parameters may be used by the targeted offer distribution circuitry 160 to detect customer behavior indicative of customer interest in the product 134.”);

analyzing each of the extracted frequency words to detect a pick-up event associated with each loT tag (paragraphs 0031-0032 and 0046 “Also as depicted in FIG. 1B, in embodiments, the customer interest monitoring device 150C may include an RF detector 154C. Customer interest monitoring device 150C generates and communicates information and/or data representative of the RF data provided by the RF tag 158 attached to the respective product of interest to the consumer to the targeted offer distribution circuitry 160. Based on changes in the RF data as customers interact with the RF-tagged products 136, the targeted offer distribution circuitry 160 is able to detect customer interest and/or interaction with one or more products 136. Upon detecting such interest, the targeted offer distribution circuitry 160 generates and communicates a targeted offer or directed advertising to the output device proximate the location of the customer 102 or to a device 170 carried or possessed by the customer 102.” “The RF detector 154C may include one or more passive antennas, one or more active readers or interrogators, or any combination thereof. The RF detector 154C communicates information and/or data representative of the received RF data (e.g., received signal strength indicator (RSSI), phase, frequency and timestamp) obtained by the RF detector 154C. Some or all of the products 134D-134n include an RF emitter 138D-138n that is logically associated and uniquely identifies the respective product 134 to which it is attached. When the RF-tagged products 134 remain stationary (e.g., when the products 134 remain untouched on the shelf 132C), the RF data obtained by the RF detector 154C remains relatively consistent. However, when one of the RF-tagged products 134 is moved or displaced (e.g., picked up by a customer 102), the RF data as detected by the RF detector 154C will change. In embodiments, the RF detector 154C may detect and identify which of the RF tagged products 134 on shelf 132C has been displaced.” and “For example, the RF detector 154C may include a radio frequency identification (RFID) interrogator and each of the products 134 may include a passive RFID tag 138 that, when excited by the RFID interrogator 154C emits a signal containing a unique identifier logically associated with the product 134 to which the RFID tag 138 is attached. As a customer 102 interacts with the product 134, one or more parameters (e.g., the signal strength) of the signal emitted by the RFID tag 138 attached to the product will change. This change in one or more parameters may be used by the targeted offer distribution circuitry 160 to detect customer behavior indicative of customer interest in the product 134.”);

 and determining analytics related to an interest in the product based on the detected pick-up events (paragraphs 0031-0033 and 0046 “Also as depicted in FIG. 1B, in embodiments, the customer interest monitoring device 150C may include an RF detector 154C. Customer interest monitoring device 150C generates and communicates information and/or data representative of the RF data provided by the RF tag 158 attached to the respective product of interest to the consumer to the targeted offer distribution circuitry 160. Based on changes in the RF data as customers interact with the RF-tagged products 136, the targeted offer distribution circuitry 160 is able to detect customer interest and/or interaction with one or more products 136. Upon detecting such interest, the targeted offer distribution circuitry 160 generates and communicates a targeted offer or directed advertising to the output device proximate the location of the customer 102 or to a device 170 carried or possessed by the customer 102.”; For example, the RF detector 154C may include a radio frequency identification (RFID) interrogator and each of the products 134 may include a passive RFID tag 138 that, when excited by the RFID interrogator 154C emits a signal containing a unique identifier logically associated with the product 134 to which the RFID tag 138 is attached. As a customer 102 interacts with the product 134, one or more parameters (e.g., the signal strength) of the signal emitted by the RFID tag 138 attached to the product will change. This change in one or more parameters may be used by the targeted offer distribution circuitry 160 to detect customer behavior indicative of customer interest in the product 134.” and “Once the product of interest 134 to the customer 102 is identified, the targeted offer distribution circuitry 160 generates and communicates a targeted offer or directed advertisement to one or more output devices. In embodiments, the output device that receives the directed advertisement may include, but is not limited to: digital signage 140 disposed proximate the display 130; and/or a processor-based device 170, such as a smartphone, that is carried or otherwise possessed by the customer 102.”).

Sanjay does not explicitly teach receiving data packets from a plurality of Internet of Things (loT) tags, wherein each of the loT tags is attached to a product.  However, DeLuca teaches a User Interface Adjustments Based on Internet-Of-Things Engagement and further teaches, “For example, a customer in a clothing store may bring pieces of merchandise into a fitting room is tagged with an IoT device. Examples of IoT devices includes a device RFID tag, WiFi devices, bluetooth devices, or any other component attached to a piece of merchandise which can communicate with a surrounding communication network. In embodiments, IoT tags may include accelerometers technology to recognize activities of a user interacting with consumer merchandise.” (paragraph 0022); “The IoT devices 101-105 may be equipped with various types of sensors to collect information about themselves and their surroundings and provide the collected information to the IoT service 120, user devices 135 and/or external Websites 130 via the IoT hub 110. Some of the IoT devices 101-105 may perform a specified function in response to control commands sent through the IoT hub 110. Various specific examples of information collected by the IoT devices 101-105 and control commands are provided below.” (paragraph 0042) and “In embodiments, the IoT devices 101-105 are ultra low-power devices capable of operating for extended periods of time on battery power (e.g. years). To conserve power, the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE). In this embodiment, each of the IoT devices 101-105 and the IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks.” (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include receiving data packets from a plurality of Internet of Things (loT) tags, wherein each of the loT tags is attached to a product as taught by DeLuca in order to analyze or identify information associated with products attached to IoT tags.

Claims 2 and 12:
	As per claims 2 and 12, Sanjay and DeLuca teach the method and system of claims 1 and 11 as described above and Sanjay further teaches wherein determining the analytics includes one of:
determining a frequency of pick-up event, a number of pick-ups, or a location of the each of the plurality of loT tags (paragraphs 0031-0032 and 0074).

Claims 3 and 13:
	As per claims 3 and 13, Sanjay and DeLuca teach the method and system of claims 1 and 11 as described above and Sanjay further teaches further comprising:
prompting a user to purchase the product when a pick-up event is detected (paragraphs 0033 and 0045).

Claims 5 and 15:
	As per claims 5 and 15, Sanjay and DeLuca teach the method and system of claims 1 and 11 as described above and Sanjay further teaches further comprising:
determining whether the product associated with the pick-up event is also associated with a digital coupon (paragraphs 0031-0033 and 0045); 
and identifying a user’s interest in the product, upon determining that the product is associated with the digital coupon (paragraphs 0033 and 0045).


Claims 6 and 16:
	As per claims 6 and 16, Sanjay and DeLuca teach the method and system of claims 5 and 15 as described above and Sanjay further teaches further comprising:
prompting a user to purchase the product associated with the pick-up event, upon detecting the pick-up event (paragraphs 0031-0033 and 0045).

Claim 8:
	As per claims 8, Sanjay and DeLuca teach the method of claim 1 as described above and Sanjay further teaches wherein the pick-up event corresponds to a change in the analyzed frequency word due to a temperature change or a location change for one or more of the plurality of loT tags (paragraphs 0061 and 0031-0032).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay and DeLuca as applied to claims 3 and 13 above, and further in view of Gupta et al. US Publication 20200104863 A1.
Claims 4 and 14:
	As per claims 4 and 14, Sanjay and DeLuca teach the method and system of claims 3 and 13 as described above but do not teach further comprising:
detecting whether the user purchased the product.  However, Gupta teaches Systems and Methods for Managing a Retail Environment and further teaches, “When a customer enters the retail environment 102, the customer may get a cart with an RFID tag and barcode tag from the cart area 110 to begin or resume a shopping trip. During the shopping trip, the customer may travel through one or more aisles within the retail environment 102, which can be detected by the respective RFID scanner(s) that are deployed along the aisles. The customer may query information of one or more products, which can be managed or answered by the respective VPN machine(s) that are deployed along the aisles. The customer may purchase one or more products, which can be managed or logged by one or more PoS devices. According to some embodiments of the present disclosure, each of the above-mentioned devices, machines, or controllers of the retail environment 102 can communicate with the supply chain controller 104. As such, the supply chain controller 104 can obtain various information as to whether a product has been queried, whether a queried product has been purchased, and/or any other customer's shopping experiences, which can advantageously help an administrator of the retail environment to better estimate product conversion rate and/or aisle product conversion rate.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include detecting whether the user purchased the product as taught by Gupta in order to determine whether the promotion or incentive worked as intended.    
  
and determining a conversion rate, upon detecting that the user purchased the item.  However, Gupta teaches Systems and Methods for Managing a Retail Environment and further teaches, “When a customer enters the retail environment 102, the customer may get a cart with an RFID tag and barcode tag from the cart area 110 to begin or resume a shopping trip. During the shopping trip, the customer may travel through one or more aisles within the retail environment 102, which can be detected by the respective RFID scanner(s) that are deployed along the aisles. The customer may query information of one or more products, which can be managed or answered by the respective VPN machine(s) that are deployed along the aisles. The customer may purchase one or more products, which can be managed or logged by one or more PoS devices. According to some embodiments of the present disclosure, each of the above-mentioned devices, machines, or controllers of the retail environment 102 can communicate with the supply chain controller 104. As such, the supply chain controller 104 can obtain various information as to whether a product has been queried, whether a queried product has been purchased, and/or any other customer's shopping experiences, which can advantageously help an administrator of the retail environment to better estimate product conversion rate and/or aisle product conversion rate.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include and determining a conversion rate, upon detecting that the user purchased the item as taught by Gupta in order to track of metrics associated with the product and promotions.  

Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay and DeLuca as applied to claims 6 and 16 above, and further in view of Mattingly et al. US Publication 20170344935 A1.
 Claims 7 and 17:
	As per claims 7 and 17, Sanjay and DeLuca teach the method and system of claims 6 and 16 as described above but do not teach further comprising:
detecting whether the user purchased the product associated with the pick-up event.  However, Mattingly teaches Systems and Methods for Arranging Sensors to Monitor Conditions at or Near Shelves and further teaches, “In another form, the computing device 410 may be configured to calculate a customer conversion/purchase rate. For example, the sensors 404 may be arranged to detect the handling of the merchandise at or near the shelf and the non-transitory removal of the merchandise from the shelf. In one form, the arrangement of sensors may include optical sensors (such as in a third array of sensors) that capture image data at or near the merchandise. Image data can be compared to preexisting image data from a database to identify customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise. The optical sensors may be evaluated in conjunction with weight sensors (such as in a first array of sensors) that may indicate removal of merchandise based on a change in weight at some region of the shelf. The computing device 410 may use a counter to count physical touching of the merchandise and to count non-transitory removal of merchandise by customers, and the ratio of these two values indicates a customer conversion/purchase rate. Non-transitory removal can be determined by defined as removal from the shelf in excess of a certain amount of time. So, the computing device 410 may be configured to analyze traffic patterns near merchandise based on the calculation of a customer conversion rate in the merchandise that compares the amount of merchandise removal with the amount of merchandise handling. As with the customer interest rate, the customer conversion rate may be useful in evaluating the effectiveness of marketing and promotional efforts, in determining customer conversion/purchase rates in various areas of the shopping facility, and in determining whether to move the merchandise to a different location.” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include detecting whether the user purchased the product associated with the pick-up event as taught by Mattingly in order to track user activity with the merchandise prior to purchasing.  

and determining a conversion rate, upon detecting that the user purchased the product in response to the digital coupon, wherein the determining of the conversion rate further includes determining a percentage of a redemption of the digital coupon.  However, Mattingly teaches Systems and Methods for Arranging Sensors to Monitor Conditions at or Near Shelves and further teaches, “In another form, the computing device 410 may be configured to calculate a customer conversion/purchase rate. For example, the sensors 404 may be arranged to detect the handling of the merchandise at or near the shelf and the non-transitory removal of the merchandise from the shelf. In one form, the arrangement of sensors may include optical sensors (such as in a third array of sensors) that capture image data at or near the merchandise. Image data can be compared to preexisting image data from a database to identify customers physically touching the merchandise, to identify customers removing an item of merchandise from the shelf, and to then calculate a customer conversion rate in the merchandise. The optical sensors may be evaluated in conjunction with weight sensors (such as in a first array of sensors) that may indicate removal of merchandise based on a change in weight at some region of the shelf. The computing device 410 may use a counter to count physical touching of the merchandise and to count non-transitory removal of merchandise by customers, and the ratio of these two values indicates a customer conversion/purchase rate. Non-transitory removal can be determined by defined as removal from the shelf in excess of a certain amount of time. So, the computing device 410 may be configured to analyze traffic patterns near merchandise based on the calculation of a customer conversion rate in the merchandise that compares the amount of merchandise removal with the amount of merchandise handling. As with the customer interest rate, the customer conversion rate may be useful in evaluating the effectiveness of marketing and promotional efforts, in determining customer conversion/purchase rates in various areas of the shopping facility, and in determining whether to move the merchandise to a different location.” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include and determining a conversion rate, upon detecting that the user purchased the product in response to the digital coupon, wherein the determining of the conversion rate further includes determining a percentage of a redemption of the digital coupon as taught by Mattingly in order to determine the effectiveness of the promotion in light of tracking user activity with the merchandise.   

Claim 18:
	As per claim 18, Sanjay, DeLuca, and Mattingly teach the system of claim 17 as described above and Sanjay further teaches wherein the pick-up event corresponds to a change in the analyzed frequency word due to a temperature change or a location change for one or more of the plurality of loT tags (paragraphs 0061 and 0031-0032).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay and DeLuca as applied to claims 1 and 11 above, and further in view of Dagdelen Uysal et al. US Publication 20160307013 A1.
Claims 9 and 19:
	As per claims 9 and 19, Sanjay and DeLuca teach the method and system of claims 1 and 11 as described above but do not teach wherein each of plurality of loT tags is battery-less wireless loT tag.  However, Dagdelen Uysal teaches a Method and Apparatus for Tracking one or more Plants and/or Plant Based Products and/or Tracking the Sale of Products Derived from the Same, Utilizing RFID Technology and further teaches, “Battery-less tags, by virtue of their potentially ultra-low cost and essentially unlimited shelf life, are important components for a broad class of important RFID applications. When an RFID inventory-tracking scheme requires every case or item within the purview of an inventory-control system to be tagged, which is the typical case for retail-distribution applications battery-less tags are generally preferred. When long-term storage of tagged items is involved, such as in a physical records archive managed with RFID technology, the finite shelf-life of batteries is an additional strong motivator for the use of battery-less tags.” (paragraph 0008).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sanjay to include wherein each of plurality of loT tags is battery-less wireless loT tag as taught by Dagdelen Uysal in order to reduce the expenses associated with battery based tags.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682